DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 5,724,730).
	Regarding claim 1, Tanaka discloses a waterproof cable (see fig. 1) comprising: a first cable 6; a second cable 1, an end of which 5 is connected with an end 5 of the first 5cable; a first resin member 21 that coats a connecting part and is formed by insert-molding; a second resin member 19 that coats the first resin member and is formed by insert-molding; and 10a third resin member 13, 15 that coats the second resin member and is formed by insert-molding (see fig. 1 and 2A – 2C).
	Regarding claim 6, Tanaka discloses a waterproof cable (see fig. 1) manufacturing method comprising: a first molding step in which a first resin member 21 coating a connecting part of two cables is formed by insert-molding; a second molding step in which a second resin member 19 coating the first resin member is formed by insert-molding; and 15a third molding step in which a third resin member 13, 15 coating the second resin member is formed by insert-molding. (see fig. 1 and 2A – 2C).

Allowable Subject Matter
Claims 2 – 5 and 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “a positioning convex portion, the positioning convex portion being 15brought into contact with a mold for second molding” as recited in claim 2;
the prior art of record does not teach “a concave portion that is used for inserting a mold pin for fixing the second resin member in third molding and does not penetrate through the second resin member is formed” as recited in claim 3;
the prior art of record does not teach “the first resin member and the second resin member are made of a mutually-same material and the third resin member is made of a softer material than the material of the first resin member and the second resin member” as recited in claim 5;
the prior art of record does not teach “in the first molding step, a positioning convex portion, the positioning convex portion being brought into contact with a mold for second molding” as recited in claim 7;
the prior art of record does not teach “in the second molding step, a concave portion that is used for inserting a mold pin for fixing the 5second resin member into the second resin member in the third molding step and does not penetrate through the second resin member is formed” as recited in claim 8;
the prior art of record does not teach “in the first molding step and the second molding step, the first resin member and the second resin member are made of a mutually-same material, and 20in the third molding step, the third resin member is made of a softer material than the material of the first resin member and the second resin member” as recited in claim 10.
.

Response to Arguments
Applicant's arguments filed on 02/24/2022 have been fully considered but they are not persuasive.
The applicant argues “… Tanaka fails to disclose, either expressly or inherently, the features "a first resin member that coats a connecting part and is formed by insert- molding; a second resin member that coats the first resin member and is formed by insert- molding; and a third resin member that coats the second resin member and is formed by insert- molding" as generally recited in independent claim 1, or as similarly generally recited in independent claim 6”.
The examiner respectfully disagrees. Tanaka (see fig. 2A – 2C, column 3, lines 50 – 57; column 4, lines 5 – 67; column 5, lines 1 – 6) teaches connection of two cables coated with combination of three resin members: a first resin member 21 that coats a connecting part and is formed by inserting into molding element 11, a second resin member 19 that coats the first resin member and is formed by insert-molding; and 10a third resin member 13, 15 that coats the second resin member and is formed by insert-molding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.I/Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/